        Case 1:19-cv-01597-MWB-MP Document 55 Filed 09/16/21 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    MICHAEL R. PRIMUS, SR.,                           No. 1:19-CV-1597

                Plaintiff,                            (Chief Judge Brann)

         v.                                           (Magistrate Judge Carlson)

    JOHN E. WENTZEL,
    SUPERINTENDENT DELBALSO,
    CORRECTIONAL OFFICER BELT,
    and COUNSELOR REICHNER,

                Defendants.

                                       ORDER

                                 SEPTEMBER 16, 2021

        Plaintiff Michael R. Primus, Sr., filed the instant action under 42 U.S.C.

§ 1983 on September 16, 2019, and it was jointly assigned to the undersigned and

to a magistrate judge. Upon designation, a magistrate judge may “conduct

hearings, including evidentiary hearings, and . . . submit to a judge of the court

proposed findings of fact and recommendations.”1 Once filed, this report and

recommendation is disseminated to the parties in the case, who then have the

opportunity to file written objections.2

        On August 9, 2021, Magistrate Judge Martin C. Carlson, to whom this

matter is jointly assigned, issued a thorough report and recommendation,


1
     28 U.S.C. § 636(b)(1)(B).
2
     28 U.S.C. § 636(b)(1).
       Case 1:19-cv-01597-MWB-MP Document 55 Filed 09/16/21 Page 2 of 5




recommending that Defendants’3 motion for summary judgment be granted in part

and denied in part. Magistrate Judge Carlson recommended that the motion be

granted with respect to Primus’s claims against defendants Wetzel and Delbalso

but denied as to defendant Reichner.

       Defendants filed objections to the report and recommendation on September

3, 2021.4 When objections are timely filed, the District Court must conduct a de

novo review of those portions of the report to which objections are made.5

Although the standard of review for objections is de novo, the extent of review lies

within the discretion of the District Court, and the Court may otherwise rely on the

recommendations of the magistrate judge to the extent that it deems proper.6 For

portions of the report and recommendation to which no objection is made, the

Court should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.”7 Regardless of

whether timely objections are made by a party, the District Court may accept, not



3
    Only defendants John E. Wetzel, Superintendent Delbalso, and Counselor Reichner moved for
    summary judgment. See generally Doc. 36. Defendant Troy Belt—a correctional officer at
    SCI Mahanoy during times relevant to the instant matter—has neither answered the complaint
    nor accepted representation or indemnification by the Commonwealth of Pennsylvania. See
    Docs. 25, 27.
4
    Doc. 54.
5
    28 U.S.C. § 636(b)(1); Brown v. Astrue, 649 F.3d 193, 195 (3d Cir. 2011).
6
    Rieder v. Apfel, 115 F. Supp. 2d 496, 499 (M.D. Pa. 2000) (citing United States v. Raddatz,
    447 U.S. 667, 676 (1980)).
7
    FED. R. CIV. P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply
    Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010) (citing Henderson v. Carlson, 812 F.2d
    874, 878 (3d Cir. 1987) (explaining that judges should give some review to every report and
    recommendation)).
                                                -2-
        Case 1:19-cv-01597-MWB-MP Document 55 Filed 09/16/21 Page 3 of 5




accept, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.8

        Because this discussion is intended solely for the parties, the Court will not

restate the facts, but will instead adopt the recitation of facts as set forth by the

magistrate judge. A de novo review has been conducted. The Court departs from

Magistrate Judge Carlson’s report only with respect to one recommendation: that

Reichner’s motion for summary judgment—based on the affirmative defense of

failure to exhaust administrative remedies—be denied with leave to renew after

additional factfinding.9 10 The Court finds that, while summary judgment should

indeed be denied, there is no basis for Reichner to renew his Rule 56 motion.

        Primus’s second grievance (number 777402) named the correctional officer

present when the assault took place (Belt) and also identified “Unit Staff” as

having had knowledge of Warren’s prior assaultive conduct but taking no

protective action.11 Defendants do not assert that Reichner was not part of the

“Unit Staff” where Primus was housed. Primus included specific dates and details

of Warren’s prior assaults and alleged that unit staff were aware of those assaults



8
     28 U.S.C. § 636(b)(1); Local Rule 72.31.
9
     See Doc. 50 at 12-13.
10
     Reichner objects to this recommendation and also objects to Magistrate Judge Carlson’s
     conclusion that there is a genuine issue of material fact as to his deliberate indifference toward
     Primus’s safety. See Doc. 54-1 at 10-14. Upon de novo review, the Court finds no error with
     Magistrate Judge Carlson’s determination on this issue. Primus has adduced sufficient
     evidence of Reichner’s subjective knowledge of the risk to Primus’s safety to meet his burden
     at the Rule 56 stage.
11
     See Doc. 47-1 at 13.
                                                 -3-
        Case 1:19-cv-01597-MWB-MP Document 55 Filed 09/16/21 Page 4 of 5




but took no corrective or protective measures.12 Primus further developed his

claims with additional details on appeal,13 and he received a decision on the merits

from the highest possible level of review.14 Under such circumstances, Primus’s

failure to specifically name Reichner in the initial grievance does not implicate

failure to exhaust administrative remedies.15

        Lastly, it must be noted that defendant Belt has neither answered the

complaint nor accepted representation or indemnification from the Commonwealth

of Pennsylvania.16 Because Belt has “failed to plead or otherwise defend,”17

Primus is advised take appropriate action under Federal Rule of Civil Procedure 55

to prosecute his case against Belt.




12
     See id.
13
     Id. at 15, 17.
14
     Id. at 18.
15
     See Travillion v. Wetzel, 765 F. App’x 785, 789 (3d Cir. 2019) (nonprecedential) (finding that
     inmate’s identification of “RHU Staff and Unit Management” and “SCI-Rockview staff and/or
     administration,” along with inmate’s provision of detailed operative facts, was sufficient to
     comply with the identification requirements of DC-ADM 804 § 1(A)(11)(b)); Diaz
     v. Palakovich, 448 F. App’x 211, 217 (3d Cir. 2011) (nonprecedential) (determining that
     inmate’s identification of “mailroom staff,” along with grievance officer’s subsequent
     interview of mailroom employees, obviated any procedural default that may have resulted from
     failure to specifically name mailroom employees). Here, as in Diaz, the grievance officer
     investigated Primus’s failure-to-protect claims against “Unit Staff” by interviewing unit staff.
     See Doc. 47-1 at 14. Furthermore, prison officials—who were in the best position to “ascertain
     the need for further development” of Primus’s grievance with respect to identifying specific
     unit staff—rejected Primus’s claims on the merits at the highest level. See Rinaldi v. United
     States, 904 F.3d 257, 271-72 (3d Cir. 2018). “[W]here the prison has chosen to forgo a
     rejection on procedural grounds and has elected to research, analyze, and deny a claim on the
     merits, both the purposes of exhaustion—and exhaustion itself—are satisfied.” Id. at 272.
16
     See supra note 3.
17
     FED. R. CIV. P. 55(a).
                                                 -4-
Case 1:19-cv-01597-MWB-MP Document 55 Filed 09/16/21 Page 5 of 5




AND NOW, IT IS HEREBY ORDERED that:

1.    Magistrate Judge Carlson’s Report and Recommendation, Doc. 50, is
      ADOPTED in part and MODIFIED in part, as more fully
      explained above.

2.    Defendants’ motion for summary judgment, Doc. 36, is GRANTED
      in part and DENIED in part, as follows:

      a.    Summary judgment is GRANTED as to Primus’s Eighth
            Amendment failure-to-protect claims against defendants Wetzel
            and Delbalso.

      b.    Summary judgment is DENIED as to Primus’s Eighth
            Amendment failure-to-protect claim against defendant
            Reichner.

3.    Entry of judgment in accordance with the above paragraph is
      DEFERRED pending disposition of the remaining claims in this case.

4.    On or before October 14, 2021, the parties shall FILE a letter
      notifying the Court of their willingness to participate in mediation.


                                        BY THE COURT:


                                        s/ Matthew W. Brann
                                        Matthew W. Brann
                                        Chief United States District Judge




                                  -5-
